Citation Nr: 1033289	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-34 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling prior 
to August 2008, and as 50 percent disabling thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent for 
the Veteran's medial meniscus tear of his left knee (left knee 
disability).

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran has had at least four periods of active service, 
including from September 1989 to February 1990, from January 1991 
to May 1991, from April 1993 to February 1994, and from January 
2004 to March 2005.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of April 2007 and December 2007 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio Regional 
Office (RO).  During the pendency of this appeal, the Veteran 
moved to Florida, and his case file has thus been transferred to 
this RO.  

The issues of entitlement to an increased initial rating for PTSD 
and entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not currently suffering from malunion of the tibia 
and fibula of the left knee that is productive of a moderate knee 
or ankle disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for a 
left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 
4.27, 4.40, 4.71a, Diagnostic Codes (DC) 5003, 5256-5274 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Further, examination reports are to be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the procedural history of the Veteran's claims is 
instructive.  The Veteran sought service connection for his left 
knee in an October 2005 claim.  The RO granted his claim in an 
April 2007 decision.  After the Veteran filed for a TDIU, the RO 
continued its earlier rating in a December 2007 decision.  The 
Veteran thereafter filed a Notice of Disagreement.  The RO issued 
a Statement of the Case in July 2008.  The Veteran filed a 
Substantive Appeal, and the RO issued a Supplemental Statement of 
the Case in September 2009.  

Again, the Veteran's left knee disability has been rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Under this code, 10 percent rating is assigned when there is 
malunion of the tibia and fibula with mild knee or ankle 
disability.  A 20 percent rating is warranted with evidence of a 
moderate knee or ankle disability, a 30 percent rating is 
warranted with marked knee or ankle disability, and a 40 percent 
rating is assigned for nonunion of the tibia or fibula with loose 
motion requiring use of a brace.

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not 
require a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has already 
been established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
the Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In evaluating the Veteran's claim, there are many pieces of 
evidence for the Board to consider, including: the results of a 
November 2007 VA examination; records of the Veteran's VA 
treatment for his left knee disability; records of the Veteran's 
private treatment for his left knee disability; and the Veteran's 
lay statements regarding his knee.

The Veteran underwent a VA examination in November 2007.  In the 
examination, the Veteran reported subjective complaints of pain, 
locking, and popping of his knee.  He also complained of 
displacement of his patella.  The Veteran stated that his pain is 
aggravated when walking or climbing stairs, and that nothing 
relieves this pain.  

Upon examination, the examiner found no effusion, increase in 
temperature, or erythema in the Veteran's left knee.  The 
examiner did not find tenderness on palpation of the lateral 
aspect, but did find tenderness on palpation of the medial 
aspect.  Range of motion testing revealed the Veteran to have 
flexion of 150 degrees with no limitations and extension of zero 
degrees with no limitation.  The anterior and posterior drawer 
signs were negative.  There was no additional limitation to range 
of motion on repeated testing, nor was there evidence of pain, 
incoordination, or lack of intolerance.  Valgus and varus 
stressing did not produce any deformity of the knee.

Based on his examination, the examiner determined that the 
Veteran's left knee disability had not deteriorated.  Further, he 
found no evidence that the Veteran's left knee disability would 
prevent him from holding active or sedentary employment.  

Records of the Veteran's VA treatment for his left knee contain 
similar findings.  An April 2006 orthopedic consultation found 
the Veteran to have range of motion from 5 degrees to 115 
degrees.  An August 2006 orthopedic consult found that the 
Veteran had full range of motion in his left knee, and found no 
evidence of excessive warmth, erythema, or effusion.  A July 2007 
progress note reflects that the Veteran's knee had no swelling or 
erythema.  The Veteran had normal range of motion with little 
tenderness.  

The Veteran sent the RO records of his private medical treatment 
for his left knee disability.  Records from James Sturmi, MD, 
reflect that Dr. Sturmi diagnosed the Veteran as suffering from 
osteoarthritis.  A February 2006 record from Dr. Sturmi reflects 
that the Veteran complained of significant left knee pain, but he 
found no evidence of effusion or tenderness.  Further, Dr. Sturmi 
found that the Veteran had full range of motion in his left knee.  

The RO also obtained records of the Veteran's treatment with 
Gregory Cush, MD.  In an October 2005 record, Dr. Cush noted that 
the Veteran had range of motion from 0 degrees to 130 degrees 
with no effusion.  Radiographic testing of the Veteran's left 
knee revealed no bony abnormality.  Dr. Cush did find minimal 
degenerative changes in the patellofemoral compartment, and an 
MRI revealed very minimal arthritic changes.  Dr. Cush diagnosed 
the Veteran as suffering from osteoarthritis in his left knee.  

In various statements and letters to the RO, the Veteran contends 
that his left knee condition is more severe than currently rated.  
Specifically, in a June 2007 letter, the Veteran contended that 
he left his previous job because of his knee disability. 

Based on a review of the above detailed evidence, the Board 
concludes that an evaluation in excess of 10 percent for the 
Veteran's knee disability is not warranted.  Again, under 
Diagnostic Code 5262, an increased 20 percent rating would only 
be warranted with evidence of a moderate knee or ankle disability 
due to malunion of the tibia and fibula.  Neither the VA records 
nor the private records show that the Veteran is suffering from 
such a moderate disability due to the malunion of the tibia and 
fibula, so an increased rating is not warranted.  

The Board has also considered rating the Veteran under Diagnostic 
Code 5003.  This Diagnostic Code covers degenerative arthritis 
(including osteoarthritis) and provides that degenerative 
arthritis will be rated "on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint or 
joints involved."  38 C.F.R. § 4.71a, DC 5003.  

Limitation of motion of the knee is rated pursuant to Diagnostic 
Codes 5260 and 5261.  Under Diagnostic Code 5260, limitation of 
flexion of the leg to 60 degrees is assigned a noncompensable 
rating.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.

Under Diagnostic Code 5261, limitation of extension of the leg to 
5 degrees is assigned a noncompensable rating.  Limitation of 
extension to 10 degrees is rated as 10 percent disabling.  
Extension limited to 15 degrees is rated as 20 percent disabling.  
Extension limited to 20 degrees is rated as 30 percent disabling. 
Extension limited to 30 degrees is rated as 40 percent disabling.  
Id., DC 5261. 

The Board notes that the probative medical evidence of record 
does not show that the Veteran's left knee disability is 
productive of any compensable loss of motion either in terms of 
flexion or extension.  Only the Veteran's April 2006 VA 
orthopedic consultation noted that he had any loss of range of 
motion in his knee, and this loss was too slight to be 
compensable.  

Diagnostic Code 5003 further provides, however, that in cases 
where the limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating can be assigned for limitation of motion of a 
major joint, such as the knee, confirmed by such findings as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id., DC 5003.  

Here, the evidence shows that the Veteran suffers from such 
painful motion, and thus would be eligible for a 10 percent 
rating under this alternative diagnostic code.  As the Veteran's 
left knee disability is currently rated as 10 percent disabling, 
the Board's evaluation under this Diagnostic Code would not serve 
to increase or decrease his rating.  

The Board has considered whether any other analogous Diagnostic 
Codes would more closely approximate the Veteran's disability or 
would provide for a higher rating, but concludes that none do.  
Musculoskeletal disabilities of the knee and leg are addressed by 
Diagnostic Codes 5256 through 5263.  A review of these Diagnostic 
Codes reveals that the Veteran does not have the specific 
symptoms required for a rating under each.  For example, his knee 
has never been found to be ankylosed, precluding a rating under 
5226.  As there is no objective evidence of sublaxation or 
instability, a rating under 5227 is also not appropriate.  
Similar evidentiary issues preclude each other rating.  

The Board acknowledges the Veteran's subjective complaints of 
weakness, stiffness, swelling, heat and redness, instability, 
locking, fatigability and lack of endurance.  Given, however, 
that neither the VA examiner nor the Veteran's private doctors 
have concluded that the Veteran suffers from these symptoms, the 
Board assigns greater probative weight to their conclusions.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  An extraschedular rating may be applied 
in exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2009).  As outlined by the Court of Appeals for Veterans Claims, 
the Board uses a three-step inquiry to determine whether an 
extraschedular rating is warranted; "initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability."  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the 
applicable rating criteria are adequate to evaluate the Veteran's 
disability.  The VA examination found that the Veteran suffers 
from painful limitation of motion in his left knee, a symptom 
which is contemplated under the applicable criteria.  As the 
Veteran's symptoms are already provided for in the applicable 
rating criteria, the first threshold of the Thun framework is not 
met, ending the Board's inquiry.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

First, VA has met its duty to notify for this claim.  Service 
connection for this issue was granted in an April 2007 rating 
decision.  The Veteran is now appealing the downstream issue of 
the initial rating that was assigned.  Therefore, additional VCAA 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 
2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of his post-service VA treatment, and 
records of his private medical treatment.  The Veteran was 
afforded a VA compensation and pension examination.  The Board 
notes that the evidence already of record is adequate to allow 
resolution of the appeal.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

A rating in excess of 10 percent for the Veteran's service-
connected left knee disability is denied.  


REMAND

The Veteran also seeks a rating in excess of 50 percent for his 
service-connected PTSD.  The record, as currently developed, does 
not specifically address the requisite criteria for evaluating a 
mental disorder such as PTSD.  Accordingly, the Veteran's claim 
must be remanded to allow for this development.

The Board notes that the Veteran has already undergone two VA 
examinations.  While the examiners reported detailed findings 
regarding the Veteran's current symptomatology, they did not 
address the Veteran's occupational and social impairment.  

The General Rating Formula for Mental Disorders, found at 
38 C.F.R. § 4.130, is clear that the key determination in rating 
a mental disorder is the effect that a particular veteran's 
symptomatology has on his occupational and social functioning.  
For instance, the 50 percent rating assigned in this case 
requires evidence of occupational and social impairment with 
reduced reliability and productivity.  While the particular 
symptoms enumerated for each rating by the General Rating Formula 
aid the Board and VA in determining the correct rating, the 
effect that the Veteran's mental disorder has on his occupational 
and social functioning is ultimately paramount.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442-44 (2002) (stating that 
"evidence considered in determining the level of impairment 
under § 4.130 is not restricted to the symptoms provided in the 
diagnostic code," as a veteran may suffer from a level of social 
and occupational impairment that is more or less severe than the 
enumerated symptoms).  

Here again, though there is evidence of the Veteran's current 
PTSD symptomatology, there are no findings as to how these 
symptoms affect his social and occupational functioning.  The 
Veteran's claim must thus be remanded in order that the Board may 
obtain this information.  

With regard to the Veteran's claim for a TDIU, the Board notes 
that the Veteran does not currently meet the criteria for such an 
award.  Under 38 C.F.R. § 4.16 (2009), a veteran is eligible for 
a TDIU if he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  The regulation further provides, however, that for 
veterans with two or more rated disabilities, to be eligible for 
a TDIU, he must have at least one disability ratable at 40 
percent or more and sufficient additional disability to bring his 
combined rating to 70 percent.  Id.  

Here, the Board notes that the Veteran is service connected for 
both PTSD and his left knee disability, meaning that to qualify 
for a TDIU, one of these ratings must be at 40 percent or higher 
and they must combine to a 70 percent rating.  Though the 
Veteran's PTSD is currently rated as 50 percent disabling, his 
left knee disability is only rated as 10 percent disabling.  The 
Veteran thus has a combined rating of 60 percent, a number below 
the threshold for TDIU eligibility.

As the Board is remanding the Veteran's claim for an increased 
initial rating for PTSD, however, there remains the possibility 
that following further development, the Veteran's ratings may 
change to the point that he would meet the schedular criteria.  
Thus, the Board shall not decide the Veteran's claim for a TDIU.  
Instead, it shall remand this claim as well.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
a VA psychiatric examination.  The claims 
file should be made available for review, and 
the examination report should reflect that 
such review occurred.  

The examiner is asked to determine the impact 
that the Veteran's PTSD symptoms have on his 
occupational and social functioning.  Such 
determinations should be made in accordance 
with the General Rating Formula for Mental 
Disorders, found at 38 C.F.R. § 4.130.  
Specifically, the examiner is asked to answer 
whether the Veteran suffers from total 
occupational and social impairment; 
occupational and social impairment, with 
deficiencies in most areas such as work, 
school, family relations, judgment, thinking 
or mood; occupational and social impairment 
with reduced reliability and productivity; or 
any other occupational and social impairment 
as described in the General Rating Formula.  

The examiner is also asked to opine as to the 
Veteran's ability to obtain and maintain a 
substantially gainful occupation on account 
of his service-connected PTSD.  The examiner 
should identify all symptoms of PTSD and 
should thereafter state how such symptoms 
affect his ability to work.  

2.  The RO/AMC shall then readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken on 
his claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance of 
the last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


